Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 May 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 6, lines 1-19, filed 05 May 2021, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1 and 3-7 under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20130130071) has been withdrawn; the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20130130071) as applied to claim 1 above, and further in view of Angerbauer et al. (US 9,543,550) has been withdrawn; and, the rejection of claims 2 and 9 under 35 U.S.C. 103 as being unpatentable over Adachi et  of Lundholm et al. (US 9,941,732) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 05 May 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1 and 3-7 under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20130130071) has been withdrawn in view of Applicant’s Amendment. 
5.	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20130130071) as applied to claim 1 above, and further in view of Angerbauer et al. (US 9,543,550) has been withdrawn in view of Applicant’s Amendment. 
6.	The rejection of claims 2 and 9 under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 20130130071) as applied to claim 1 above, and further in view of Lundholm et al. (US 9,941,732) has been withdrawn in view of Applicant’s Amendment.
Allowable Subject Matter
7.	Claims 1-9 are allowable over the prior art references of record.

Allowable Subject Matter
8.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to recited a battery pack comprising “a battery monitoring circuit configured to estimate, based on both the temperature of the most-exposed battery cell detected by the first temperature sensor and the temperature of the least-exposed battery cell detected by the second temperature sensor, a temperature of each of the three or more battery cells other than the most-exposed battery cell and the least-exposed battery cell”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 2-9 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729